 
 
I 
111th CONGRESS 1st Session 
H. R. 4263 
IN THE HOUSE OF REPRESENTATIVES 
 
December 10, 2009 
Ms. Baldwin (for herself, Mr. Gene Green of Texas, Ms. DeGette, Ms. Schakowsky, Mr. Blumenauer, Mr. Grijalva, Mr. McGovern, Ms. Pingree of Maine, and Mr. Pierluisi) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the American Recovery and Reinvestment Act of 2009 to extend for 1 year the period of temporary increase in the Medicaid FMAP. 
 
 
1.Short titleThis Act may be cited as the State Medicaid Assistance Extension Act of 2009. 
2.1-year extension of ARRA increase in Medicaid FMAPSection 5001 of division B of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended— 
(1)in subsection (a)— 
(A)by striking and at the end of paragraph (2); 
(B)in paragraph (3), by striking , but only for the first calendar quarter of fiscal year 2011 and inserting ; and; and 
(C)by adding at the end the following new paragraph: 
 
(4)fiscal year 2012 is less than the FMAP as so determined for fiscal year 2008, fiscal year 2009 (after the application of paragraph (1)), fiscal year 2010 (after the application of paragraph (2)), or fiscal year 2011 (after the application of paragraph (3)), the greatest of such FMAP for the State for fiscal year 2008, fiscal year 2009, fiscal year 2010, or fiscal year 2011 shall be substituted for the State's FMAP for fiscal year 2012, before the application of this section, but only for the first calendar quarter in fiscal year 2012. ; 
(2)in subsection (c)(4)(C)(ii), by striking December 2009 and January 2010 and inserting December 2010 and January 2011, respectively; 
(3)in subsection (g)(1), by striking September 30, 2011 and inserting September 30, 2012; and 
(4)in subsection (h)(3), by striking December 31, 2010 and inserting December 31, 2011. 
 
